DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose nor sufficiently suggest a combination of features as claimed and arranged by applicant when read in light of the specification.
Inoue (US Pub No: 2018/0180731 A1) discloses:
A parking control device comprising: a memory that stores instructions.  Paragraph [0044] describes a memory that stores information.
a processor that, when executing the instructions stored in the memory, performs operations.  Paragraph [0044] describes a processor that performs instructions.
receiving, from an ultrasonic sensor which transmits an ultrasonic wave and receives a reflected wave corresponding to the ultrasonic wave, and is to be mounted to a vehicle, a signal based on the reflected wave.  Paragraph [0036 - 0037] describes an ultrasonic sensor that transmits and receives an ultrasonic wave and is mounted to the vehicle.
detecting a detection point group being an aggregate of a plurality of detection points of reflection positions of the reflected wave, based on the signal.  Paragraph [0091] and figure 7 describe multiple points that are generated from the reflected ultrasonic wave.
determining whether an empty parking space between two parked vehicle groups adjacent to the empty parking space is an end-on parking space or a parallel parking space, based on a position of at least one depression shape in at least one contour pattern being a pattern of the detection point group.  Figure 6 shows a sample parking space that uses points to display the contour shape of parked vehicles.  The designated parking space in between each contour is a depression, which indicates an empty parking space.  Paragraph [0091] describes an angle calculating unit 6 that calculates the plurality of the angles of inclination from the reflected position data.  From this information, the parking mode determining unit 7 that determines whether the parking mode is parallel, perpendicular, or angle parking.
outputting a determination result indicating whether the empty parking space is the end-on parking space or the parallel parking space to a device that generates an instruction to be used for controlling the vehicle when the vehicle parks into the empty parking space.  Paragraph [0043] describes a parking assistance device that receives the results of the results of the determined parking mode and assistants in performing the parking operation.
wherein the at least one contour pattern includes a first contour pattern and a second contour pattern detected on left and right sides of the empty parking space, respectively.  Figure 6 shows a diagram that illustrates a contour of two vehicles on the left and right side of a parking space.
the at least one depression shape includes a first depression shape and a second depression shape in the first contour pattern.  Paragraph [0091] describes an 
and when determining whether the empty parking space is the end-on parking space or the parallel parking space.  Paragraph [0091] describes an angle calculation unit that calculates a plurality of angles.  Based on the angles, a depression shape can be calculated, as exemplified in figure 6.  These angles/depression shape is then used to determine whether the parking is parallel, perpendicular or angled.
	Inoue does not disclose controlling the direction and speed of the vehicle after generating the instruction based on the determination result, determine that the empty parking space is an end-on parking space when the width of the empty parking space is equal to or greater than a minimum value of a first predetermined range and less than a maximum value of the first predetermined range, a processor that calculates a width of the empty parking space based on a distance between a first and second contour patter, and calculating a depression interval.
Nakazono teaches:
outputting the instruction to a vehicle controller that controls at least a traveling direction and a speed of the vehicle after generating the instruction based on the determination result.  Paragraphs [0040 – 0043] describe a unit that senses the speed and traveling direction of the vehicle.  The change of speed and change of direction are calculated in between time periods.  This outputting the instruction 
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Inoue to incorporate the teachings of Nakazono to be able to control the traveling direction and speed of the vehicle.  One would have been motivated to do so because “the parking assistance device 19 may perform automatic parking of the vehicle 10 by unmanned traveling while using the result of the determination of the parking mode” (Inoue [0043]).  Because the parking device described in Inoue can perform autonomous parking, it would need to be able to monitor the vehicle speed and traveling direction.
determines that the empty parking space is the end-on parking space when the width of the empty parking space is equal to or greater than a minimum value of a first predetermined range and less than a maximum value of the first predetermined range.  Paragraph [0045] of Nakazono describes calculating the width of the parking space.  Together, these disclose the claim because Inoue calculates when the contour of the parked vehicle ends and Nakazono calculates the difference in width between the two parked vehicles.
the processor: calculates a width of the empty parking space based on a distance between the first contour pattern and the second contour pattern.  Paragraph [0045] of Nakazono describes a control unit that calculates a width of the parking space.
calculates a depression interval when the width of the empty parking space is greater than or equal to the maximum value of the first predetermined range, the depression interval being shortest distance between a peak position of the first depression shape and a peak position of the second depression shape in the first contour pattern.  Paragraph [0045] and figure 7B of Nakazono describe calculating the width of the parking space, or the depression interval.  Paragraph [0046] and figure 8A describe that when the opening distance Lk is greater or equal to the width Wc0, the vehicle is able to park.
However, the prior art of record fails to teach:
determines that the empty parking space is the end-on parking space when the depression interval is less than a first threshold value; 
and determines that the empty parking space is the parallel parking space when the depression interval is greater than or equal to the first threshold value.
This is allowable because Inoue teaches that a parking space is determined using the width between two contour vehicles.  However, the applicant’s disclosure does this by determining the contour angle for the left and right side of the depression interval for just one vehicle.
Claims 1 and 3-7 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY KHANDPUR whose telephone number is (571)272-5090.  The examiner can normally be reached on Monday - Friday 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY KHANDPUR/Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665